Title: To James Madison from Caesar A. Rodney, 24 August 1811
From: Rodney, Caesar A.
To: Madison, James


My Dear Sir,Wilmington August 24th. 1811.
The enclosed letter is from Mr. Kintzing of Philada. of the house of Pratt & Kintzing. With Mr. Hogan I am personally unacquainted, but I rely with much confidence on the character given him by Mr. Kintzing whom I have long known. In my professional line I have in one case, where Mr. Hogan was a witness, observed with pleasure his integrity & his candor. Mr. Kintzing is well disposed towards the administration, & is as much of a republican as the zeal of his partner will admit.
In this part of the country there is but one sentiment, on the subject of Mr Smith’s publications, among the friends of goverment; and the federalists appear to be perfectly silent—His writings have proved ruinous to his own cause. Well might Job exclaim “Oh that mine enemy had written a book.” There is a great deal of sound sense & justness in this passage. Mr. Smith’s book has been highly benificial to the administration. It has drawn forth conclusive testimony in their favor, from the most authoritative source, if any evidence were required, to refute a groundless calumny, which they who circulate, do not beleive.
It is reported that a British sloop of war is within our capes & has captured a ship bound to Lisbon. But the report wants confirmation. A French privateer is at anchor off New Castle & there is another in the Bay. Perhaps the British are on the “look out” for them. Present my best respects to Mrs. Madison & beleive me Dr Sir Yours Truly & Affectionately
C. A Rodney
